DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  it is unclear if the drainage aperture is the same as the bladder drainage aperture.  For the purposes of examination and given the numerical indictor of applicants element 132 can be found in both claims, they are considered to be the same element.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "all of the holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. (Examiner notes holes were introduced in claim 8, but claim 10 does not depend from claim 8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9, 10, and  17-19 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 5,417,657 to Hauer (Hauer).
Regarding claim 1, Hauer teaches a catheter (10; see figs 1 and 5), comprising: a shaft (11; Col. 4 ln. 55-59) having a distal end and a proximal end, the distal end being an end of the catheter to be placed within the bladder (abstract), the proximal end being an end of the catheter to be coupled to inputs outside of a body (Col. 4 ln. 25-30), the shaft having at least three discrete lumens (Col. 4 ln. 20-34), the at least three lumens including: an inflation lumen (26), the inflation lumen being in fluid communication with an inflation side hole (30) in the shaft (Col. 4 ln. 20-34); a drug delivery lumen (36), the drug delivery lumen being in fluid communication with a drug fluid side hole (40) in the shaft (Col. 4 ln. 20-34); and a bladder fluid lumen (16), the bladder fluid lumen being in fluid communication with a bladder drainage aperture (20) in the shaft (Col. 4 ln. 20-34) 

    PNG
    media_image1.png
    604
    620
    media_image1.png
    Greyscale

Regarding claim 2,  PATIENT SHIELD CONCEPTS, LLC2 CONFIDENTIALHauer teaches DOCKET NUMBER: CY-5PRELIMINARY AMENDMENTan inflation balloon (24) coupled circumferentially to at least two positions on the shaft (Col. 4 ln. 49-59, see fig. 3); and a drug delivery balloon (32) coupled circumferentially about the shaft to at least one position (see fig. 3, Col. 4 ln. 50-59), wherein the drug delivery balloon is at least partially external to the inflation balloon (see fig. 3, Col. 4 ln. 50-59).

Regarding claim 5, Hauer teaches the inflation balloon having a distal inflation balloon end and a proximal inflation balloon end (see ex. fig. 1, the distal inflation balloon end being coupled to the shaft between the inflation side hole and the drainage aperture (see ex. fig. 1), the proximal inflation balloon end being coupled to the shaft between the inflation side hole and the drug fluid side hole (see ex. fig. 1).  
Regarding claim 6, Hauer teaches the drug delivery balloon having a distal drug delivery balloon end (see fig. 3) and a proximal drug delivery balloon end (see ex. fig. 1), the distal drug delivery balloon end being coupled to one of the shaft (see ex. fig. 1) or the inflation balloon distally to the drug fluid side hole, the proximal drug delivery balloon end being coupled to the shaft proximally of the fluid side hole (see ex. fig. 1), wherein distally refers to a distal reference direction towards elements to be placed in the bladder, and proximally refers to a proximal reference direction towards inputs that remain outside of the body.  
Regarding claim 9, Hauer teach wherein none of the inflation lumen, drug delivery lumen, and the bladder fluid lumen contain an electronic wire (abstract- there is no presence of an electronic wire anywhere in the disclosure of Hauer and the stated purpose is for inflation of a balloon catheter not electronic applications).  

Regarding claim 17, Hauer teaches introducing a distal end of a drug delivery catheter into a bladder (abstract, Col. 5 ln. 28-30, Col. 6 ln. 21-24; inflating an inflation balloon of the drug delivery catheter by injecting inflation fluid into an inflation fluid input (Col. 5 ln. 30-45), causing the inflation fluid to travel through an inflation lumen within a shaft of the drug delivery catheter (Col. 5 ln. 30-45), through an inflation side hole (30) interior of the inflation balloon (Col. 5 ln. 30-45) and injecting a drug fluid into the bladder by injecting a drug fluid into the drug fluid input (Col. 5 ln. 45-56), through a drug fluid lumen (36), through a drug delivery side hole (40), through a drug delivery balloon (32), through holes (Col. 4 ln. 65-Col. 5 ln. 5) of the drug delivery balloon to the bladder DOCKET NUMBER: CY-5PRELIMINARY AMENDMENTwherein the drug fluid and the inflation fluid are fluids of different composition and are not in fluid communication (see ex. fig. 1, Col. 5 ln. 39-56).  
Regarding claim 18, Hauer teaches further comprising: positioning the drug delivery catheter to expose the holes in the drug delivery balloon to the surface of a trigone area (see fig. 2, Col. 6 ln. 33-45) of the bladder, in order to deliver drug fluid directly to the trigone area of the bladder.
Regarding claim 19, Hauer teaches the inflating of the inflation balloon conducted before the injecting of the drug fluid into an environment of the bladder (Col. 5 ln. 35-52).



Claims 12-14 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 3,625,793 to Sheridan et al. (Sheridan).
Regarding claim 12, Sheridan teaches a method for making a catheter: forming at least three lumens (Col. 3 ln. 30-34; a plurality of secondary lumens) in an interior of shaft, the at least three lumens being discrete and separate from one another (see fig. 2, 11, Col. 7 ln. 31-35), the at least three lumens including a bladder fluid lumen (Col. 3 ln. 46-54), a drug delivery lumen (Col. 3 ln. 64-66), and an inflation lumen (Col. 3 ln. 46-63); forming a drug fluid side hole through the shaft to the drug delivery lumen (Col. 3 ln. 64-66), but not cutting the fluid side hole through the bladder fluid lumen or the inflation lumen (Col. 3 ln. 64-66); forming a drainage aperture through the shaft to the bladder fluid lumen (Col. 3 ln. 46-66, Col. 6 ln. 34-42), but not cutting the drainage aperture through the drug delivery lumen or the inflation lumen (Col. 3 ln. 46-66); and forming an inflation side hole through the shaft to the inflation lumen (Col. 3 ln. 46-66), but not forming the inflation hole through the bladder fluid lumen or the drug delivery lumen (Col. 3 ln. 46-66).  
Regarding claim 13, Sheridan teaches forming the drug fluid side hole being proximally
.  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 7, 8, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer in view of U.S. Publication No. 2015/0209558 to Charlebois (Charlebois).
Regarding claim 3, Hauer teaches having a space between an interior surface of the inflation balloon and the shaft (see fig. 3), the space between the interior surface of the inflation balloon and the shaft being in fluid communication with the inflation lumen via the inflation side hole (Col. 4 ln. 30-34); wherein the space between the interior surface of the inflation balloon and the shaft and the space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon are not in fluid communication (see fig. 3, Col. 4 ln. 25-35), but fails to explicitly teach the catheter further having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon, the space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon being in fluid communication with the drug delivery lumen via the drug fluid side hole.
Charlebois teaches teach the catheter further having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon (see fig. 2, [0028],[0029],  [0033]) , the space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon being in fluid communication with the drug delivery lumen via the drug fluid side hole ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the catheter having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon in order to allow for a more controlled drug release into a body wall during use ([0103]).

Charlebois teaches teach the catheter further having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon (see fig. 2, [0028],[0029],  [0033]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the catheter having a space between the interior surface of the drug 
Regarding claim 8, Hauer teaches the claim limitation of claim 2, where Hauer teaches the drug delivery balloon having holes (Col. 4 ln. 65- Col. 5 ln. 5) to allow drug fluid in a space to disperse into the bladder, but fails to explicitly teach a space between an interior of the drug delivery balloon and an exterior of the inflation balloon.
Charlebois teaches teach the catheter further having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon (see fig. 2, [0028], [0029], [0033]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the catheter having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon in order to allow for a more controlled drug release into a body wall during use ([0103]).
Regarding claim 11, Hauer teaches the claim limitations of claim 2, but fails to disclose the interior of the drug delivery balloon having ridges to prevent sticking to the exterior of the inflation balloon. 
Charlebois teaches the interior of the drug delivery balloon having ridges to prevent sticking to the exterior of the inflation balloon ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the interior balloon ridges in order to allow the balloon to articulate to a desired position during use ([0047], [0048]).

Charlebois teaches stopping the flow of the drug fluid ([0109]), deflating the inflating balloon ([0111]), wherein stopping of the drug fluid is done before deflating the inflating balloon ([0109-0111]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the method of stopping the drug fluid in order to finish the drug delivery and then deflate the balloon in order to allow easy removal of the balloon catheter from the user during use. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharidan in view of U.S. Publication No. 2015/0209558 to Charlebois et al. (Charlebois).
Regarding claim 15, Sheridan teaches further comprising: coupling circumferentially a proximal end of a drug delivery balloon to the shaft at a site proximal to the drug fluid side hole (see fig. 11, Col. 5 ln. 58- Col.6 ln. 14); and coupling circumferentially a distal end of a drug delivery balloon to at least one of, a site on the shaft between the distal end of the inflation balloon and the drainage aperture (Col. 5 ln. 58- Col. 6 ln. 14, Col. 7 ln. 31-45)PATIENT SHIELD CONCEPTS, LLC8 CONFIDENTIAL DOCKET NUMBER: CY-5PRELIMINARY AMENDMENTwherein the coupling circumferentially of the distal end of the drug delivery balloon and of the proximal end of the drug delivery balloon creates a fluid tight seal (Col. 6 ln. 10-18, where a permanent connection would be waterproof as it cannot be detached at the connection point)  about the distal end of the drug delivery balloon and the proximal end of the drug delivery balloon along the shaft, only allowing drug fluid introduced to a space (Col. 6 ln. 20-30), but fails to teach 
Charlebois teaches teach the coupling a site on the inflation balloon distal to the proximal end of the inflation balloon ([0031-0034]) and the catheter further having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon (see fig. 2, [0028], [0029], [0033]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the catheter having a space between the interior surface of the drug delivery balloon and the exterior of the inflation balloon in order to allow for a more controlled drug release into a body wall during use ([0103]) and to allow for the attachment of the balloon to prevent the balloon from being dislodged during use.
Regarding claim 16, Sheridan in view of Charlebois teach the claim limitation of claim 15, where Charlebois teaches wherein the coupling of the proximal end of the inflation balloon occurs before the coupling of the distal end of the drug delivery balloon ([0031-0034]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hauer in view of U.S. Patent No. 5,286,254 to Shapland et al. (Shapland).
Regarding claim 21, Hauer teaches a shaft (11; Col. 4 ln. 55-59) having a distal end and a proximal end (see ex. fig. 1), the distal end being an end of the catheter to be placed within the bladder (abstract), the proximal end being an end of the catheter to be 
Shapland teaches an external porous membrane with prefilled drug solutions (Col. 8 ln. 31-39).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the external porous membrane with prefilled drug solutions in order to allow the user to deliver multiple types of drugs through various means (external balloon and external membrane) during use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783